DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/11/2021 has been entered.
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Objections
2.	Claims 16, 17, 18, and 19 are objected to because of the following informalities:  
Claim 16:  there is a random parenthesis prior to 1,1,1,3,3,3-hexafluoro-2-propyl that should be deleted.
Claims 17-19 each recite acronyms which should be accompanied by their full meaning (DME for claim 17; HFIP for claim 18; stainless steel for “SS” in claim 19).  
Appropriate correction is required.

Claim Analysis
3.	It is noted here that DME (claim 17) is never proceeded by its full name; however, it would be understood by one of ordinary skill in the art as dimethoxyethane based on P24 of the PGPUB which teaches that the ethereal solvent may include dimethoxyethane.
2 with –CHCF3CF3 being “1,1,1,3,3,3-hexafluoro-2-propyl.”	
	These comments are made for clarity of the record.

Claim Rejections - 35 USC § 112
4.	The rejections of claim 1, and thus dependent claims 2-5 and 8-12, claim 6, and claims 2-5 and 8-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn given the claims have been cancelled.  
The rejections of claim 1, and thus dependent claims 2-5 and 8-12, claim 6, and claims 2-5 and 8-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for scope of enablement are withdrawn given the claims have been cancelled.
The rejections of claim 1, and thus dependent claims 2-5 and 8-12, claim 6, and claims 2-5 and 8-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn given the claims have been cancelled.

5.	Claim 13, and thus dependent claims 14-19, and claims 14-19 (and their respective dependent claims) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn given the claims have been cancelled.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
A)	Claim 13 as amended recites in part an electrolyte solution comprising a composition of matter represented by the formula M(OR)2, wherein: 
R is represented by the formula CR1R2R3 and is comprised of at least one hydrogen atom and at least one halogen atom; 
R1, R2, and R3 independently represent a hydrogen atom, a halogen atom, or a substituted or non-substituted hydrocarbyl, haloalkyl or haloaryl group;
M is magnesium; and 
the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode.

The italicized clause has no basis within the disclosure.  The range of “between 2 V and 5 V” does not exist within the disclosure.  The disclosure does not support the broad genus of materials defined by the chemical formula with any and all R1, R2, and R3 options and combinations that number into the thousands, if not millions, against any and all “metal electrodes” under any set of testing parameters (temperature, atmosphere, etc.) that achieve the oxidative stability range as presented.  
	At best, Figure 4 discloses oxidative stability values of the specific, mixed electrolyte solution of 0.25 M 1:2 Mg(HFIP)2: Al(HFIP)2 (HFIP is –OCHCF3CF3) (P16) against copper, platinum, aluminum, 304 stainless steel (“304SS”), and 316 SS as working electrodes, respectively (P61).  These specific oxidative stability values, for the specified composition of matter that is a mixed composition of matter with one entity that does not read on M(OR)2 as defined in the claim as “M” is aluminum for Al(HFIP)2, in the specified ratio of  1:2, against the specified metal electrodes as defined do not provide support for the range recited for the broad genus presented of:
a composition of matter represented by the formula M(OR)2, wherein: 
R is represented by the formula CR1R2R3 and is comprised of at least one hydrogen atom and at least one halogen atom; 
R1, R2, and R3 independently represent a hydrogen atom, a halogen atom, or a substituted or non-substituted hydrocarbyl, haloalkyl or haloaryl group; [and]
M is magnesium.

Mg(HFIP)2: Al(HFIP)2 with the latter entirely absent from the claim requirements given M is magnesium.
	Additionally, it is not clear what the “oxidative stability” is defined as in this embodiment given the oxidative stability is only ever defined in P59 as sweeping the voltage from 0 V vs. Mg to more positive potentials until the current density reaches 10 mA/cm2 with the “the voltage at which this current density is reached defines the oxidative stability limit.”  Figure 4 only shows the current density up to 0.4 mA/cm2.  Thus, the “oxidative stability” of the species of Figure 4 appears to be a different definition that is not defined.  
	Lastly, arguendo, even if the values of Fig. 4 could be cobbled together to define a range (not conceded) for some definition of oxidative stability, values for the end points of the range presented of 2-5 V do not appear in the figure.  Applicant’s comments (page 4 of the instant response) include that copper has an oxidative stability “just above 2V” and Al has an oxidative stability “that is arguably around 4.75V.”  The values of “just above 2 V” and “arguable around 4.75V” do not lend support for a range of 2-5 V as presented.
Accordingly, claim 13, and thus dependent claims 14-19, fail to comply with the written description requirement given the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 14-19 are each individually and additionally rejected under this header for reciting further features that are not supported given the feature of claim 13 that “the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode.”  
It is noted that even if claims 16 (defining R as 1,1,1,3,3,3-hexafluoro-2-propyl which is HFIP), and claim 19 (defining the metal electrode) were incorporated into the independent claim, 2 in Figure 4, but rather 0.25 M 1:2 Mg(HFIP)2: Al(HFIP)2 in DME; 2) the oxidative stability testing parameters (at least room temperature, inert atmosphere, within the solvent of DME) are not defined and would certainly affect the outcome thereof; 3) it is not clear at what point the oxidative stability feature is met given there is no definition for Fig. 4; and most critically, 4) there is no support for the range defined.  A range encompasses all the values within that range; wherein Figure 4 only supports five values specific to the given metal electrode, the species of 0.25 M 1:2 Mg(HFIP)2: Al(HFIP)2 in DME, and the testing parameters thereof.
B)	Claim 18 is not supported by the disclosure.  The written description does not support the feature of “the anion is AL(HFIP)2”.  The anion of the electrolyte is defined at P45 as a species of the formula ALR'3, wherein R' is a fluorinated or non-fluorinated moiety, including but not limited to alkyl, fluoroalkyl, alkoxy, fluoroalkoxy, HDMS, or TFSI.  See also original claim 23 of parent application 15/084,862 defining the same.  The component of Al(HFIP)2 is an example of the composition of matter defined as M(OR)2 wherein M is an alkaline earth metal (i.e, M = aluminum).
	Appropriate correction is required.  

6.	Claim 13, and thus dependent claims 14-19, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Circ. 1988); see also, MPEP § 2164.01. MPEP 2164.01(a) sets forth the following factors, summarized from In re Wands, which should be considered when determining whether the claimed invention would require undue experimentation. The factors are as follows:
(A) the breadth of the claims; (B) the nature of the invention; (C) the state of the prior art; (D) the level of one of ordinary skill; (E) the level of predictability in the art; (F) the amount of direction provided by the inventor; (G) the existence of working examples; (H) and the quality of experimentation needed to make and use the invention based on the content of the disclose.

            The factors are addressed in order. As to factor A, the claims broadly recite a feature with no basis in the disclosure including a range having no basis within the disclosure.  Furthermore, the disclosures does not support the broad genus of materials defined by the chemical formula with any and all R1, R2, and R3 options that number into the thousands, if not millions, against any and all “metal electrodes” under any set of testing parameters (temperature, atmosphere, solvent, etc.) that achieve the oxidative stability range as presented.  The disclosure does not support any composition of matter with the formula presented that achieves this oxidative stability range or a value within the range.  
	At best, Figure 4 discloses oxidative stability values of the specific, mixed electrolyte solution of 0.25 M 1:2 Mg(HFIP)2: Al(HFIP)2 (HFIP is –OCHCF3CF3) (P16) against copper, platinum, aluminum, 304 stainless steel (“304SS”), and 316 SS as working electrodes, respectively (P61).  These specific oxidative stability values, for the specified composition of matter that is a mixed composition of matter with one entity that does not read on M(OR)2 as defined as M is aluminum for Al(HFIP)2, in the specified ratio of  1:2, against the specified metal  recited for the broad genus presented of:
a composition of matter represented by the formula M(OR)2, wherein: 
R is represented by the formula CR1R2R3 and is comprised of at least one hydrogen atom and at least one halogen atom; 
R1, R2, and R3 independently represent a hydrogen atom, a halogen atom, or a substituted or non-substituted hydrocarbyl, haloalkyl or haloaryl group;
M is magnesium.

Of particular note is that the only example defined includes both Mg(HFIP)2: Al(HFIP)2 with the latter entirely absent from the claim requirements given M is magnesium.
	Additionally, it is not clear what the “oxidative stability” is defined as in this embodiment given the oxidative stability is only ever defined in P59 as sweeping the voltage from 0 V vs. Mg to more positive potentials until the current density reaches 10 mA/cm2 with the “the voltage at which this current density is reached defines the oxidative stability limit.”  Figure 4 only shows the current density up to 0.4 mA/cm2.  Thus, the “oxidative stability” of the species of Figure 4 appears to be a different definition that is not defined. 
	Accordingly, there is not enablement for the extremely vast group of materials represented by the formula presented that achieves a feature for which there is no basis in the disclosure for.   Dependent claims 14-19 go on to define further requirements that are also not enabled by the disclosure in the context of the independent claim  Thus, the breadth of the claims militates against a finding of enablement.      
As to factors B and E, the field of chemistry and electrochemistry are unpredictable arts. Thus the formulation of compounds containing different components from those that have been optimized experimentally may present different problems, wherein it would not be easily predictable which compounds would achieve the oxidative stability in the range claimed, against a given metal electrode (many possibilities), and under any circumstances of testing In re Marzocchi, 439 F.2d 220, 223-24, 169 USPQ 367, 369-70 (CCPA 1971), stated: 
[I]n the field of chemistry generally, there may be times when the well-known unpredictability of chemical reactions will alone be enough to create a reasonable doubt as to the accuracy of a particular broad statement put forward as enabling support for a claim. 

As such, the instant scenario in which Applicant claims enablement for a large genus of chemical compounds that achieve a particular result, and for which Applicant provides no guidance or examples that would or would not achieve the particular result (i.e., oxidative stability in the range claimed), militates against a finding of enablement.  
As to factor C, the state of the prior art, there is not a look-up table that a person having ordinary skill in the art could utilize to select R1, R2, and R3 with the respective oxidative stabilities of these compounds listed.  As such, this factor militates against finding of enablement.  
As to factor D, the level of ordinary skill in the art would be a person holding a bachelor’s degree in chemical engineering, material science, or chemistry. This factor does not weigh for or against a finding of enablement.
As to factors F and G, the applicant’s specification provides zero examples of a composition of matter represented by the genus presented that achieves the feature claimed (note that P61 defines a mixed composition of matter including Al(HFIP)2 which is not within the claim).  In applications directed to inventions in arts where the results are unpredictable, the In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).  In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not reasonably predictable from the disclosure of one species, what other species will achieve the feature presented.  In the instant scenario, the disclosure does not provide any species or working examples of a composition of matter that achieves the feature claimed.  Arguendo, the disclosure of a single species usually does not provide an adequate basis to support generic claims. In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938).  This factor militates against a finding of enablement.
Additionally, as noted in MPEP § 2164.03:
The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The "amount of guidance or direction" refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (MPEP 2164.03).

The application provides no working examples that achieve the feature presented.  There is no information or guidance on how to make, use, and/or select the options for R1, R2, and R3 under any testing conditions, with any solvent, and against any metal electrode that achieve the 
As to factor H, because of the unpredictability of the chemistry, one of ordinary skill in the art would have to perform experimentation on selecting and synthesizing the thousands, if not millions, of compositions of matter that read on the broad genus of materials against any and all “metal electrodes” under any set of testing parameters (temperature, atmosphere, etc.) that achieve a “oxidative stability” range as presented that is not defined in terms of its meaning.  Such a degree of testing is undue experimentation. This factor militates against a finding of enablement.
Appropriate correction is required.

7.	Claim 13, and thus dependent claims 14-19, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 as amended recites in part an electrolyte solution comprising a composition of matter represented by the formula M(OR)2, wherein: 
R is represented by the formula CR1R2R3 and is comprised of at least one hydrogen atom and at least one halogen atom; 
R1, R2, and R3 independently represent a hydrogen atom, a halogen atom, or a substituted or non-substituted hydrocarbyl, haloalkyl or haloaryl group;
M is magnesium; and 
the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode.

The functional italicized feature considered ambiguous because one of ordinary skill in the art would not know from the claim terms what structure (if any) is encompassed and required by the 
	Specifically, the Examiner notes that if the specification provided examples and/or sufficient guidance/information on when the feature of “wherein the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode” was or was not met for the given constituents (R1, R2, and R3) that was commensurate with the full scope of the formula presented, then the claims could be considered definitive as applicant could demonstrate that the specification provides a general guideline and examples sufficient to teach a person skilled in the art when the claim limitation was satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292) (MPEP 2173.05(g)).  However, there are zero examples and no general guidelines sufficient to teach a person skilled in the art when the claim limitation is satisfied.  As noted in the rejections under 35 U.S.C. 112(a), the italicized clause has no basis within the disclosure and the range of “between 2 V and 5 V” does not exist within the disclosure.  The term of “oxidative stability” is not defined in the context of the claim such that that the threshold of when this occurs is known The oxidative stability is only ever defined in P59 as sweeping the voltage from 0 V vs. Mg to more positive potentials until the current density reaches 10 mA/cm2 with the “the voltage at which this current density is reached defines the oxidative stability limit.”  Figure 4 only shows the current density up to 0.4 mA/cm2.  Thus, the “oxidative stability” of the species of Figure 4 appears to be a different definition that is not defined.
Accordingly, the claim is rendered indefinite as it is not clear when the claim limitation of “wherein the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode” is met for the broad genus of materials claimed.  For example, in the instance R1R2R3 is CHFClC1 and wherein the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode” is or is not met.  Dependent claims 14-19 go on to define further requirements that are also not definitive for the reasons set forth above in the context of the independent claim
	Appropriate correction is required.  

Prior Art Evaluation
8.	Per MPEP § 2143.03:

“"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970). (The Board erred because it ignored claim language that it considered to be indefinite, and reached a conclusion that the claim would have been obvious based only on the rest of the claim.). However, an examiner should not simply speculate about the meaning of the claim language and then enter an obviousness rejection in view of that speculative interpretation. In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962) (The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection.)

When evaluating claims for obviousness under 35 U.S.C. 103, all the limitations of the claims must be considered and given weight, including limitations which do not find support in the specification as originally filed (i.e., new matter). Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983) aff’d mem. 738 F.2d 453 (Fed. Cir. 1984).

MPEP § 2173.06 further notes that when there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
2: Al(HFIP)2 (HFIP is –OCHCF3CF3) (P16) against copper, platinum, aluminum, 304 stainless steel (“304SS”), and 316 SS as working electrodes, respectively (P61), which is not commensurate in scope with the independent claim.  
Accordingly, the claim is not supported or enabled and is rendered indefinite as it is not clear when the claim limitation of “wherein the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode” is met for the broad genus of materials claimed and there are no examples or a general guideline sufficient to teach a person skilled in the art when the claim limitation is satisfied (see Marosi, 710 F.2d at 803, 218 USPQ at 292) (MPEP 2173.05(g)).

9.	In the instance that the provision of, “..the oxidative stability is between 2 V and 5 V vs. Mg using a metal electrode,” is removed from the claim, it is noted that similar claims were presented in parent application 15/084,862 (see claim set filed 8/2/2019), and the Non-Final mailed 8/14/2019 addresses these limitations as being unpatentable over Liao et al. (US 2016/0020485) in view of Dai et al. (US 2015/0056499) as evidenced by LibreTexts, Section 5.3, “Polarity and Intermolecular Forces” (copy previously provided) under 35 U.S.C. 103.
Response to Arguments
10.	Applicant’s remarks filed 12/16/2021 have been fully considered.  With respect to the prior art previously applied, Applicant notes that:

    PNG
    media_image1.png
    144
    646
    media_image1.png
    Greyscale

Indeed, the claims are to another invention, wherein per MPEP 819:
The general policy of the Office is that applicants are not permitted to shift to claim another invention after an election is made and an Office action on the merits is made on the elected invention. The applicant cannot, as a matter of right, file a request for continued examination (RCE) on claims that are independent and distinct from the claims previously claimed and examined (i.e., applicant cannot switch inventions by way of an RCE as a matter of right). See MPEP § 706.07(h), subsection VI.(B). 

It is noted that while applicant, as a matter of right, may not shift from claiming one invention to claiming another, the examiner is not precluded from permitting a shift which has been allowed in the instant application (MPEP 819, final section).
	As detailed above under the “Prior Art Evaluation” section, the claims as presented are not supported, not enabled, and further indefinite under 35 U.S.C. 112(a)/first paragraph and 112(b)/second paragraph such that there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, wherein in such a scenario it is not proper  to reject such a claim on the basis of prior art. As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103  should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  
Liao et al. (US 2016/0020485) in view of Dai et al. (US 2015/0056499) as evidenced by LibreTexts, Section 5.3, “Polarity and Intermolecular Forces” (copy previously provided) under 35 U.S.C. 103.

Conclusion
11.	The prior art previously made of record and not relied upon considered pertinent to applicant's disclosure is repeated below for convenience:
Wietelmann et al. (US 9,809,657) teaches (C3/L4-25):

    PNG
    media_image2.png
    347
    347
    media_image2.png
    Greyscale

Sato et al. (US 2017/0331154) is pertinent as well in teaching magnesium-containing electrolytic solutions including alkoxide-type magnesium salts.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMANDA J BARROW/
Primary Examiner, Art Unit 1729